    Case 2:19-cv-00455-JES-MRM Document 1 Filed 07/02/19 Page 1 of 8 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

DAVID LEFORGE,

        Plaintiff,

v.                                                            CASE NO.: 2:19-cv-455

CEDAR HAMMOCK GOLF AND
COUNTRY CLUB, INC.,

      Defendant.
_____________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW Plaintiff, DAVID LEFORGE (hereafter, “Plaintiff”), by and through his

undersigned counsel, and hereby files this Complaint against Defendant, CEDAR HAMMOCK

GOLF AND COUNTRY CLUB, INC. (hereafter, “Defendant”) and alleges as follows:

                                        INTRODUCTION

1. This is an action for damages that exceed $ 15,000.00, exclusive of costs, interest, and

     attorney's fees by Plaintiff against his former employer for disability discrimination and

     retaliation under the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”)1 and

     Florida’s Workers’ Compensation Retaliation (“WC Retaliation”), Section 440.205, Florida

     Statutes.

2. Venue is proper in the Fort Myers Division of the Middle District of Florida pursuant to 42

     U.S.C. § 2000(e)-5(f) (3) and 28 U.S.C. § 1391 (b) and (c) because the unlawful employment

     practices were committed within this judicial district. All facts and circumstances arising from

     this dispute took place in Collier County, Florida.


1
  The ADA was amended by ADA Amendments Act of 2008 (“ADAAA”), Pub. L. No 110-325, 122 Stat. 3553
(2008), which became effective on January 1, 2009
 Case 2:19-cv-00455-JES-MRM Document 1 Filed 07/02/19 Page 2 of 8 PageID 2



3. Plaintiff is an individual who resided in Collier County, Florida, during the time of his

     employment with Defendant and all times material herein.

4.   Defendant is an "employer" as defined by 42 U.S.C. § 2000e(b) because it is engaged in an

     industry affecting commerce and has fifteen or more employees for each working day in each

     of twenty or more calendar weeks in the current or preceding calendar year.

                                ADMINISTRATIVE PREREQUISITES

5. Plaintiff timely dual filed a Charge of Discrimination with the Equal Employment Opportunity

     Commission ("EEOC") alleging discrimination based on Americans with Disabilities Act of

     1990, 42 U.S. 126, Title VII of the Florida Civil Rights Act of 1964, as amended, the Florida

     Civil Rights Act, and local laws, a copy of which is attached hereto and incorporated herein as

     Exhibit "A."

6. This action is filed within ninety (90) days of Plaintiff’s receipt of his Notice of Right to Sue,

     dated April 3, 2018, in reference to EEOC Charge Number 510-2018-07055, from the U.S.

     Equal Employment Opportunity Commission, a copy of which is attached hereto and

     incorporated herein as Exhibit "B."

                                   GENERAL ALLEGATIONS

7. The Plaintiff was hired as an Outside Services Technician in October of 2010 through May 17,

     2018 for the Defendant.

8. On October 29, 2017, Plaintiff severely injured himself while removing golf bags from a

     faultily installed rack.

9. On or about November 2, 2017, the Plaintiff went to his personal physician. The personal

     physician referred him to a foot specialists. The Plaintiff wasn’t able to get into the specialist

     until December 4, 2017.
 Case 2:19-cv-00455-JES-MRM Document 1 Filed 07/02/19 Page 3 of 8 PageID 3



10. When the Plaintiff visited the specialist, he was immediately informed that the injury was

   workers’ compensation related and the specialist couldn’t provide care.

11. After leaving the Physician’s office, the Plaintiff immediately contacted the Defendant’s

   human resources department. Defendant instructed the Plaintiff that he must speak with his

   manager, Clayton Rodgers who would be able to assist him with the paperwork.

12. Eventually, Mr. Rodgers returned the Plaintiff’s telephone call. The Employer reported the

   Worker’s Compensation Claim on December 9, 2017.

13. On December 11, 2017, the Plaintiff was contact by Candice Johnson who interrogated the

   Plaintiff about the nature of the injury. Plaintiff requested immediate medical treatment and

   was notified he would be contacted by a case manager.

14. On December 12, 2017, the Plaintiff was contacted again by Candice Johnson, asked the same

   questions, and notified she would set up the telephone call with the physician.

15. On December 13 & 15, the Plaintiff contacted Candice Johnson who did not pick up. He left a

   voicemail each time.

16. On December 18, 2017, the Plaintiff received a call from Candice Johnson who reported that

   the Plaintiff must give a recorded statement prior to receiving medical care. Ms. Johnson

   claimed she had spoken with his employer.

17. On December 19, 2017, the Plaintiff spoke with his supervisor who stated he had never spoken

   with the insurer or Candice Johnson.

18. With no other choice, the Plaintiff retained counsel for the workers’ compensation injury.

19. On January 4, 2018 nearly 68 days after his injury, the Plaintiff was sent to an urgent care

   facility.
 Case 2:19-cv-00455-JES-MRM Document 1 Filed 07/02/19 Page 4 of 8 PageID 4



20. The Physician at the urgent placed the Plaintiff on light duty and submitted paperwork for the

   Plaintiff to see a specialist within 48 hours.

21. Also on January 4, 2019, the Plaintiff requested ranger/starter work or another light duty

   position as a reasonable accommodation under the ADA. Mr. Rodgers stated, “We don’t have

   and nor do we honor light duty, we never have.”

22. On April 6, 2018, a Petition for Workers’ Compensation Benefits was filed with the Office of

   the Judges of Compensation Benefits by Plaintiff’s Workers’ Compensation Attorney.

23. On April 15, 2018, Plaintiff text messaged his supervisor:

   “I have a Drs. Appt on the 19th and I’m hoping he’ll release me for work. PJ said I should talk

   to you regarding my status at Cedar.” See Exhibit “C”.

24. On April 16, 2018, Mr. Rodgers responded:

   “Sorry I forgot to answer your text yesterday, was busy with club championship. Good luck

   on your appt this week. I hope you get some good news. However, after speaking with Tom

   about the situation, since you have an active lawsuit pending against the club, I can’t have

   you working.” (emphasis added) See Exhibit “C”

25. On April 17, 2018, the Plaintiff received another text message stating:

   “Not terminated. 1 I don’t have any shifts for u right now. I would rather talk about your

   situation in person as txt messages tend to be misunderstood.”

26. The Workers’ Compensation Foot Doctor released the Plaintiff to return to work in April 19,

   2018 without restrictions.

27. On or about May 17, 2018, the Plaintiff reached out via telephone to the General Manager of

   Cedar Hammock, Tom Reed to see if there was work available. Mr. Reed began by saying that

   as long as the Plaintiff had a lawsuit pending against Cedar Hammock he had no job and/or
 Case 2:19-cv-00455-JES-MRM Document 1 Filed 07/02/19 Page 5 of 8 PageID 5



    golf privileges. Mr. Reed went further to say that “because of [the Plaintiff], Cedar Hammock’s

    Insurance premiums have increased” and abruptly hung up on the Plaintiff.

28. Plaintiff has retained the Malatesta Law Office to represent him and agreed to compensate it

    at a reasonable hourly rate.

                       COUNT I – ADA – FAILURE TO ACCOMMODATE

29. Plaintiff realleges and incorporates by reference, as though fully set forth herein, Paragraphs 1

    through 28 of this Complaint.

30. Defendant is a "person" within the meaning of §101(7) of the ADA, 42 USC § 1211(7), and

    §701 of Title VII of the Civil Rights Act of 1964, 42 USC § 2000e, in that, the definition

    includes one or more individuals, … , partnerships, associations, corporations, legal

    representatives,    mutual     companies,    joint-stock   companies,     trusts,   unincorporated

    organizations…

31. At all times relevant hereto, Plaintiff is an individual with a "disability" as that term is defined

    in Section 3(2) of the ADA, 42 USC § 12102, which provides "disability" means a physical or

    mental impairment that substantially limits one or more major life activities of such

    individual… Specifically, Plaintiff suffers from right plantar fasciitis and Achilles tendinitis

    which required him to be on sedentary and/or light duty.

32. Defendant knew the Plaintiff suffered from a disability of right plantar fasciitis and Achilles

    tendinitis.

33. The Plaintiff requested a reasonable accommodation of returning to light duty on January 4,

    2018.

34. The Defendant has a blanket policy against light duty. The Defendant disregarded the request

    for a reasonable accommodation of limiting his tasks to sedentary work. The Defendant failed
 Case 2:19-cv-00455-JES-MRM Document 1 Filed 07/02/19 Page 6 of 8 PageID 6



   to engage in an interactive good faith discussion to see if a reasonable accommodation was

   available.

35. Plaintiff is a qualified individual with a disability within the meaning of Section 101(8) of the

   ADA, 42 USC § 12111(8), in that Plaintiff is an individual with a disability, who, with

   a reasonable accommodation of having being assigned to a sedentary position or light duty

   would have allowed him to work.

36. The actions of Defendant, by and through its agents, employees, managers and supervisors,

   were willful, wanton, intentional and with malice or reckless indifference to Plaintiff’s

   protected rights under the ADA, entitling Plaintiff to compensatory and punitive damages to

   punish Defendant for its actions and to deter it and others from such action in the future.

WHEREFORE, Plaintiff requests the Court enter a judgment against the Defendant as follows:

 a. Find and hold that Plaintiff has suffered from Defendant's acts of discrimination based on

     its failure to consider the Plaintiff’s request for a light duty assignment or otherwise

     engage in the interactive process;

 b. Award the Plaintiff compensatory and punitive damages in an amount to be determined

     at trial in this matter;

 c. Award Plaintiff his attorneys' fees, including litigation expenses, and costs of this action;

     and

 d. Grant such other further relief as may be just and proper.

        COUNT II: VIOLATION OF FLORIDA’S WORKERS’ COMPENSATION

     INTERFERENCE & RETALIATION, SECTION 440.205 OF THE FL STATUTES

37. Plaintiff realleges and incorporates by reference, as though fully set forth herein, Paragraphs 1

   through 28 of this Complaint.
 Case 2:19-cv-00455-JES-MRM Document 1 Filed 07/02/19 Page 7 of 8 PageID 7



38. This is an action for interference, retaliation, and retaliatory discharge of an employee in

   violation of Section 440.205 of the Florida Statutes.

39. Section 448.205 of the Florida Statutes states that: “[n]o employer shall discharge. threaten to

   discharge, intimidate, or coerce any employee by reason of such employee's valid claim for

   compensation or attempt to claim compensation under the Workers' Compensation Law."

40. Plaintiff was retaliated against and terminated because he “filed a law suit” and “Cedar

   Hammock’s Insurance premiums have increased.”

41. Plaintiff lost his employment and golf rights at the Defendants’ golf course.

42. Defendant contacted other local golf courses in Collier County and intentionally interfered

   with the Plaintiff’s ability to seek continued employment and/or golfing privileges at other

   local golf courses.

43. As a direct, proximate and foreseeable result of Defendant’s actions, Plaintiff has suffered past

   and future pecuniary losses, emotional pain, suffering, inconvenience and mental anguish, loss

   of enjoyment in life, loss of dignity, emotional distress, humiliation and other non-pecuniary

   losses and intangible injuries.

44. The actions of Defendant, by and through its agents, employees, managers and supervisors,

   were willful, wanton, intentional and with malice or reckless indifference to Plaintiff’s

   protected rights under 448.205, entitling Plaintiff to compensatory and punitive damages to

   punish Defendant for its actions and to deter it and others from such action in the future.

WHEREFORE, Plaintiff requests the Court enter a judgment against the Defendant as follows:

   (a) Front and back pay,

   (b) Lost benefits,

   (c) Injunctive relief reinstating the Plaintiff’s golfing privileges at the Defendant’s golf course,
 Case 2:19-cv-00455-JES-MRM Document 1 Filed 07/02/19 Page 8 of 8 PageID 8



   (d) Other compensatory damages available under 448.205,

   (e) Punitive damages,

   (f) Prejudgment interest,

   (g) Costs of this action, and

   (h) other such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

45. Plaintiff, by and through his undersigned attorney, hereby demands a jury trial under Federal

   Rule of Civil Procedure 38 on all issues triable of right by jury in this action.

Respectfully submitted this 2nd day of July, 2019.

                                                      /s/ Frank M. Malatesta, Esq.
                                                      FRANK MALATESTA, ESQUIRE
                                                      Florida Bar No.: 0097080
                                                      Malatesta Law Office
                                                      871 Venetia Bay Blvd., Suite 235
                                                      Venice, FL 34285
                                                      Phone: (941) 256-3812
                                                      Fax: (888) 501-6612
                                                      Frank@malatestalawoffice.com
                                                      Staff@malatestalawoffice.com
                                                      Attorney for the Plaintiff
